PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/681,870
Filing Date: 13 Nov 2019
Appellant(s): Pharr et al.



__________________
Jeff Pharr et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036) and further in view of Rodrigues (US 2018/0341934).
Every ground of rejection set forth in the Office action dated November 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the rejection under 35 U.S.C. 103, Appellant argues the feature of independent claims 1, 8 and 15 of “generating a first image, wherein the first image is a QR code that is unique to the automated teller machine and identifies the automated teller machine” is not discussed in Jamkhedkar or Albertson.  The Examiner respectfully disagrees.  Jamkhedkar teaches a unique authentication mechanism such as a QR code that is associated with “location of the ATM” (paragraph 28). Further, the QR code mechanism “[pairs] the ATM and the user device” (paragraphs 19 and 43). To suggest that pairing would be between the user device and an ATM other than the ATM on which the QR code is displayed, in light of the teachings of Jamkhedkar is unreasonable. Appellant states the prior art is insufficient as Jamkhedkar “does not discuss what is included within the QR code” (page 7, second full paragraph, lines 7-8. However, this is not a claimed limitation. To the contrary, the prior art need only teach that the code is unique to, and identifies, a particular ATM. Therefore, to one of ordinary skill, as the authentication mechanism/QR code is associated with the location of the ATM and is used to pair a mobile device with the ATM, is unique and necessarily identifies the ATM.
Appellant further argues that the feature of independent claims 1, 8 and 15 of “receiving, from the server system via the communication link, a confirmation that the user device has captured the first image, wherein the automated teller machine is identified using the QR code” is not discussed in Jamkhedkar and Albertson.  The Examiner respectfully disagrees.  Jamkhedkar, paragraphs 39-41, notes digital wallet 504 communicates with white label platform (WLP) 506 for providing 522 information including authentication information and uniform resources identifiers.  Please also see Jamkhedkar, Claim 5, noting the white label platform provides the communication with the automated teller machine networks including at least an acquiring processor, a network and an issuer processor, reading on server system.  Please also see Jamkhedkar, Fig. 5, showing communication between WLP 506 and ATM 508. Further, please see Jamkhedkar, Fig. 7, showing communication server 720.  It is further respectfully 
Regarding Albertson, it is respectfully noted Albertson, paragraphs 12-14, was relied on to show details of the QR code such as that the QR code may be in the form of infrared and invisible light data, and generating a second or changing image that is a different QR code.
No arguments were presented regarding the dependent claims or the tertiary reference Rodrigues. 
For at least the foregoing reasons, it is respectfully submitted that the rejection of claims 1, 2, 4-9, 11-16 and 18-20 under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036); and claims 21-23 under 35 U.S.C. 103 as being unpatentable over Jamkhedkar (US 2019/0073663) in view of Albertson (US 2019/0267036) and further in view of Rodrigues (US 2018/0341934) be maintained.


/GH/
Greg Harper, Examiner, Art Unit 3692

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691      

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.